             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:17-cr-00067-MR-WCM
           CRIMINAL CASE NO. 1:17-cr-00081-MR-WCM


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                   ORDER
                                )
JOSEAN CYRISTMAS KINARD,        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) [Criminal Case No. 1:17-cr-00067-MR-WCM, Doc.

41; Criminal Case No. 1:17-cr-00081-MR-WCM, Doc. 37].

I.   BACKGROUND

     In February 2018, the Defendant Josean Cyristmas Kinard was

convicted of one count of possession of a firearm by a convicted felon in

Criminal Case No. 1:17-cr-00067-MR-WCM and two counts of possession

with intent to distribute controlled substances (namely, cocaine and cocaine

base) in Criminal Case No. 1:17-cr-00081-MR-WCM. He was sentenced to

a total of 70 months’ imprisonment. [Criminal Case No. 1:17-cr-00067-MR-



     Case 1:17-cr-00067-MR-WCM Document 42 Filed 08/10/20 Page 1 of 7
WCM, Doc. 35; Criminal Case No. 1:17-cr-00081-MR-WCM, Doc. 31]. The

Defendant is currently incarcerated at FCI Butner Low, and his projected

release date is May 9, 2022.1

         On July 30, 2020, the Defendant filed the present motion, seeking a

reduction in his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) due to the

ongoing COVID-19 pandemic and the allegedly inadequate measures taken

by FCI Butner Low to control the spread of the virus.

II.      DISCUSSION

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”              18 U.S.C. §

3582(c)(1)(A). By its plain language, § 3582(c)(1)(A) makes clear that a

defendant must first exhaust all administrative remedies or wait thirty days

after submitting a request for release from the warden before filing a motion

for a sentence reduction. Further, the Court of Appeals for the Fourth Circuit


1   See https://www.bop.gov/inmateloc/ (last visited August 6, 2020).
                                             2

        Case 1:17-cr-00067-MR-WCM Document 42 Filed 08/10/20 Page 2 of 7
has held that a district court lacks the authority to modify a sentence except

in the narrow circumstances and procedures set forth in § 3582. See United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010).2

      While some courts have waived the exhaustion requirement for

compassionate release motions in light of the COVID-19 pandemic, see

United States v. Feiling, No. 3:19cr112 (DJN), 2020 WL 1821457, at *4 (E.D.

Va. Apr. 10, 2020) (collecting cases), other courts have been reluctant to

grant such waivers. For example, the Third Circuit in United States v. Raia

held that a prisoner’s failure to exhaust all administrative remedies set forth

in § 3582(c)(1)(A) warranted the denial of his motion for compassionate

release. 954 F.3d 594, 597 (3d Cir. 2020). In so holding, the Third Circuit

stated that it did not intend to minimize the risks that COVID-19 poses to the

health of federal inmates. However, the Court noted, “the mere existence

of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release, especially


2   The Fourth Circuit has not yet ruled on whether the exhaustion requirements in §
3582(c)(1)(A) are jurisdictional or merely a claims-processing rule. This Court, however,
need not decide that issue in order to resolve the present motion. Either way, the
Defendant must exhaust his administrative remedies as defined in § 3582(c)(1)(A) before
filing a motion for compassionate release in this Court. See Ross v. Blake, 136 S. Ct.
1850, 1857 (2016) (finding that “mandatory exhaustion statutes . . . establish mandatory
exhaustion regimes, foreclosing judicial discretion”); United States v. Williams, No. CR
JKB-15-0646, 2020 WL 1506222, at *1 (D. Md. Mar. 30, 2020) (denying motion for
reduction of sentence because defendant failed to exhaust his administrative remedies,
but declining to decide whether exhaustion requirement is jurisdictional).
                                           3

      Case 1:17-cr-00067-MR-WCM Document 42 Filed 08/10/20 Page 3 of 7
considering the BOP's statutory role, and its extensive professional efforts to

curtail the virus's spread.” Id.3 The Court went on to state as follows:

            Given BOP's shared desire for a safe and healthy
            prison environment, we conclude that strict
            compliance with § 3582(c)(1)(A)'s exhaustion
            requirement takes on added—and critical—
            importance. And given the Attorney General's
            directive that BOP prioritize the use of its various
            statutory authorities to grant home confinement for
            inmates seeking transfer in connection with the
            ongoing COVID-19 pandemic, we anticipate that the
            statutory requirement will be speedily dispatched in
            cases like this one.

Id. (citation and internal quotation marks omitted). Other courts, including

district courts within the Fourth Circuit, have followed Raia’s example and

continued to require the full exhaustion of administrative remedies before

considering motions for compassionate release related to the COVID-19

pandemic. See United States v. Smith, No. 3:16-cr-48 (MPS), 2020 WL

1903160, at *3 (D. Conn. Apr. 17, 2020); United States v. Meron, No. 2:18-

cr-0209-KJM, 2020 WL 1873900, at *2 (E.D. Cal. Apr. 15, 2020); United

States v. Hembry, No. 12-cr-00119-SI-1, 2020 WL 1821930, at *2 (N.D. Cal.

Apr. 10, 2020); Feiling, 2020 WL 1821457, at *5; United States v. Gillis, No.

14-cr-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020);



3Citing Federal Bureau of Prisons, COVID-19 Action Plan (Mar. 13, 2020, 3:09 PM),
https://www.bop.gov/resources/news/20200313_covid19.jsp.
                                       4

      Case 1:17-cr-00067-MR-WCM Document 42 Filed 08/10/20 Page 4 of 7
United States v. Perry, No. 18-cr-00480-PAB, 2020 WL 1676773, at *1 (D.

Colo. Apr. 3, 2020); United States v. Carver, -- F. Supp. 3d --, 2020 WL

1604968, at *1 (E.D. Wash. Apr. 1, 2020); United States v. Clark, No. 17-85-

SDD-RLB, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020); United States v.

Oliver, No. JKB-16-0485, 2020 WL 1505899, at *1 (D. Md. Mar. 30, 2020);

United States v. Zywotko, No. 2:19-cr-113-FtM-60NPM, 2020 WL 1492900,

at *1 (M.D. Fla. Mar. 27, 2020); United States v. Eberhart, No. 13-cr-00313-

PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020); United States v.

Cohen, No. 19cr602 (WHP), 2020 WL 1428778, at *1 (S.D.N.Y. Mar. 24,

2020); United States v. Gileno, No. 3:19-cr-161-(VAB)-1, 2020 WL 1307108,

at *3 (D. Conn. Mar. 19, 2020). The Court agrees with Raia and the cases

cited above and therefore joins these courts in holding that the mere

existence of the COVID-19 pandemic does not render the exhaustion of

administrative remedies futile.

      As noted above, a defendant’s failure to exhaust his remedies under §

3582(c)(1)(A)(i) precludes the Court from considering the merits of the

Defendant’s motion.    Here, the Defendant does not assert that he has

submitted a request for compassionate release to the warden of his Bureau

of Prisons facility or that he has otherwise exhausted his administrative




                                     5

     Case 1:17-cr-00067-MR-WCM Document 42 Filed 08/10/20 Page 5 of 7
remedies with respect to that request.4 As such, the Court cannot grant the

requested relief.      Accordingly, the Defendant’s motion for a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A) must be denied, albeit without

prejudice.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) [Criminal Case No. 1:17-cr-00067-MR-WCM, Doc.

41; Criminal Case No. 1:17-cr-00081-MR-WCM, Doc. 37], is DENIED

WITHOUT PREJUDICE to refiling after the Defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring

a motion on the Defendant’s behalf or the lapse of 30 days from the receipt

of such a request by the warden of the Defendant’s facility, whichever is

earlier.




4 The requirements of § 3582(c)(1)(A)(i) are not just technicalities. They allow the Bureau
of Prisons an opportunity to pass on the Defendant’s request for compassionate release
in the first instance. Allowing the BOP to first address the Defendant’s request makes
sense, as the BOP stands in the best position to assess all of the factors which must be
considered in granting a compassionate release, including the number of COVID-19
cases within the particular facility; the defendant’s medical conditions and his or her
resulting susceptibility to contracting COVID-19; the ability of the facility to treat the
defendant’s medical conditions; the defendant’s conduct during the period of
incarceration; and the defendant’s proposed release plans, among other factors.
                                            6

      Case 1:17-cr-00067-MR-WCM Document 42 Filed 08/10/20 Page 6 of 7
IT IS SO ORDERED.
                      Signed: August 10, 2020




                                   7

Case 1:17-cr-00067-MR-WCM Document 42 Filed 08/10/20 Page 7 of 7
